                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                   No. 4 :19-cv-105-BO

CHARLOTTE N . AKEN ,                         )
         Plaintiff,                          )
                                             )
               V.                            )                      ORDER
                                             )
U.S. SOCIAL SECURITY                         )
ADMINISTRATION,                              )
            Defendant.                       )


       This cause comes before the Court on plaintiffs motion for reversal of the decision of the

Administrative Law Judge [DE 18] and defendant' s motion for judgment on the pleadings [DE

19]. For the reasons discussed below, plaintiffs motion [DE 18] is DENIED and defendant's

motion [DE 19] is GRANTED.

                                        BACKGROUND

       Plaintiff brought this prose action under 42 U.S.C. § 405(g) for review of the final decision

of the Commissioner denying her applications for a period of disability , disability insurance

benefits, and supplemental security income. Plaintiff filed her applications in August 2016. After

initial denials, plaintiff was given a hearing before an Administrative Law Judge (ALJ). In January

2019 , the ALJ issued an unfavorable ruling, finding plaintiff was not disabled. The ALJ's decision

became the final decision of the Commissioner when the Appeals Council denied plaintiffs

request for review. Plaintiff then sought review of the Commissioner' s decision in this Court.

                                          DISCUSSION

       Under the Social Security Act, 42 U. S.C. §§ 405 (g), and 1383(c)(3), this Court' s review of

the Commissioner' s decision is limited to determining whether the decision, as a whole, is

supported by substantial evidence and whether the Commissioner employed the correct legal
standard. Richardson v. Perales, 402 U.S. 389,401 (1971). Substantial evidence is "such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion." Johnson v.

Barnhart, 434 F.3d 650,653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

        An individual i~ considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to resu lt in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months ." 42 U.S.C . § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S.C . § 1382c(a)(3)(B).

        Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404. l 520(a)( 4), 4 l 6.920(a)( 4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five . See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987) . If a decision regarding disability can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)(4),

4 16.920(a)(4) .

        At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied . If not, then step two asks whether the

claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F.R. Part 404, Subpart P, App. 1. If the claimant's impairment meets or medically equals a


                                                   2
Listing, disability is conclusively presumed. If not, at step four, the claimant's residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F.R. § 4 16.920(a)(4).

       Here, plaintiff argues the ALJ fai led to find that she had Ehlers-Danlos syndrome, failed

to take into account the severity of her hemiplegic migraines, and failed to find that her

degenerative disc disease was a severe impairment. See DE 18. Plaintiff also makes several

arguments regarding the severity of her conditions and the negative impact they have on her life.

       With respect to each of the aforementioned conditions, the ALJ considered the record

evidence and explained her reasoning. See Tr. 248-54. These explanations were sufficient to

permit meaningful review and this Court does not sit to reweigh the evidence or make credibility

determinations. Radford v. Colvin, 734 F.3d 288 , 296 (4th Cir. 2013); Craig v. Chater, 76 F.3d

585 , 589 (4th Cir. 1996).

                                            CONCLUSION

       Having conducted a full review of the record and decision in this matter, the Court finds

that the decision as a whole is supported by substantial evidence and that the correct legal standard

was applied. Accordingly, plaintiff's motion for the Court to reverse the ALJ decision [DE 18] is

DENIED and defendant ' s motion for judgment on the pleadings [DE 19] is GRANTED. The

decision of the Commissioner is AFFIRMED.




                                                  3
                    Ii
SO ORDERED, this   _l__!_ day of March, 2020.

                                        TE    NCE W. BOYLE
                                        CHIEF UNITED STA TES DIS TRI




                                           4
